Citation Nr: 1335413	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-13 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Florida Hospital Fish Memorial on September 10, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel





INTRODUCTION

The Veteran served on active duty from July 1993 to January 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 adverse action by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida, which is the Agency of Original Jurisdiction in this matter.


FINDINGS OF FACT

1.  At the time of the Veteran's treatment at Florida Hospital Fish Memorial, he was service-connected for intervertebral disc syndrome at 20 percent. 

2.  On Thursday, September 10, 2009, the Veteran presented to Florida Hospital Fish Memorial for treatment of a left elbow scrape which the Veteran reported had occurred the previous week, and which started the day before having redness and mild swelling as well as a constant dull throb.  The Veteran was prescribed medication, including antibiotics, for cellulitis, and discharged.

3.  The Board finds that a prudent layperson would not have reasonably expected that delay in seeking medical attention until the next day, from the Veteran's usual VA outpatient treatment facility, the Daytona Beach Outpatient Treatment Facility, would have been hazardous to life or health. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, non-VA, medical expenses incurred September 10, 2009, pursuant to the Veterans Millennium Health Care and Benefits Act, are not met. 38 U.S.C.A. §§ 1154(a), 1725, 5107(b) (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000-17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Board notes at the outset that the United States Court of Appeals for Veterans Claims (Court) has not clarified whether the VCAA is applicable to claims involving payment or reimbursement of unauthorized medical expenses.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the VCAA, with its expanded duties to notify and assist claimants, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 and is located in Chapter 17 of Title 38.  In Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005), although not stated explicitly, the Court appeared to assume that the VCAA is applicable to a Chapter 17 claim.  The Court also held in Beverly that any failure by VA to comply with the VCAA  notice requirements in that case constituted non-prejudicial error.  See also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing non-prejudicial error).

In any event, to the extent the VCAA is applicable, the Board finds that VA has satisfied the duties to notify and to assist in this case.  The VA Medical Center in Gainesville, Florida, satisfied the duty to notify by letter in February 2010, advising the Veteran of the VCAA and of his and VA's obligations with regard to obtaining evidence.  The Veteran's claims file also contains private medical records pertaining to the treatment in question, and the Veteran has been provided ample opportunity to submit evidence and argument in support of his appeal.  In summary, the Board finds that there is no evidence of any VA error in notifying or assisting the Veteran which reasonably affects the fairness of this adjudication.

Analysis

The Veteran asserts that his medical treatment at Florida Hospital Fish Memorial from September 9, 2009, was emergent and there were no available VA facilities where he could have been treated.  As the Veteran elaborated in his notice of disagreement and substantive appeal, he stated that he was having severe pain and swelling in his elbow, with red streaks, and felt at the time that he needed urgent care for treatment of this condition.  He stated that even though his elbow was red with mild swelling and a constant dull throb the day before he went to the emergency room, he had no idea he had cellulitis or he would have gone to his VA primary care doctor.  He stated that he did not realize that he had an emergency medical condition until he came home from work that Friday and removed his dressing.  He stated that by that point, the Daytona Beach VA Outpatient Treatment Clinic was closed so he realized that he had to go to the emergency room, and he did not think it would have been feasible for him to wait until Monday morning for treatment at a VA clinic.  As such, he felt he had no choice but to go to a local private hospital.

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. §§ 1725  or 1728 and implementing regulations. 

The provisions of 38 U.S.C.A. § 1728  provide for payment or reimbursement of unauthorized medical expenses for the treatment of adjudicated service-connected disabilities, non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability, or any disability of a Veteran who has a total disability permanent in nature from a service-connected disability.  Here, the evidence shows that the Veteran is service-connected for intervertebral disc disorder at a 20 percent evaluation.  The Veteran's treatment in September 2009 was unrelated to this service-connected disability.  Therefore, the threshold criteria for payment or reimbursement under the provisions of this section have not been met. 

Alternatively, to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725  and the implementing regulations (38 C.F.R. §§ 17.1000-100 8), all of the following conditions must be satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public. 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter r 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728  for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002 . 

The above-noted criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect a legislative change in that statute, effective October 10, 2008.  Specifically, the change of interest is that the word "shall" in the first sentence, replaced the word "may."  This made the payment or reimbursement by VA of treatment non-discretionary, if the Veteran satisfied the requirements for such payment.  That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement. 

Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B). 

A revision was made to § 1725 as to how long emergency treatment continued, once the definition of "emergency treatment" was met.  Under the former version, treatment is considered emergent until the Veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  Under the revised version, "emergency treatment" is continued until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. 

The regulations do not require that a veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); see also, Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009). 

The basic facts in this case are not in dispute.  The record reflects that on February 9, 2009, a Thursday, the Veteran was seen at approximately 9:30pm in the Emergency Room (ER) at Florida Hospital Fish Memorial, a private hospital.  Records from that treatment indicate that the Veteran reported scraping his left elbow in the prior week.  He indicated that the day prior to being seen in the ER, his left elbow started to have redness and mild swelling, as well as a constant dull throb.  Upon examination, the Veteran was noted to have erythema and mild swelling, as well as induration of the left elbow.  He was diagnosed with cellulitis of the left elbow.  He was prescribed two different antibiotic medications, as well as pain medication, and discharged from the emergency room approximately 15 minutes after being seen. 

A September 14, 2009, VA outpatient clinic treatment record indicates that the Veteran was seen for follow up treatment that day, and advised to continue antibiotics as prescribed in the ER, to keep the site of infection covered when out, and to return to the VA clinic should the condition not continue to improve.  It does not appear, nor does the Veteran allege, any further treatment for this disability.

There is no dispute in this case that the Veteran was seen in an emergency room.  The dispute in this case is as to whether a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and whether a VA facility was feasible available, and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson.  This clam was denied by the medical facility because they found that this was not an emergency situation of such a nature that delay would have been hazardous to life or health, and because an outpatient treatment clinic was reasonably available.  The Board agrees with this assessment.

The Board notes specifically that the Veteran's ER treatment records clearly indicate a nonemergent situation.  The Veteran was seen with redness and mild swelling of the left elbow, as well as throbbing, that had started the previous day, and had originated with a injury which occurred a week before he was seen.  There is no indication that the examiner found the Veteran to have symptoms at that time which appeared to be life threatening, nor does the ER record show that the Veteran reported symptoms which a prudent layperson would have found to be life threatening.  The Board does not dispute that the Veteran had a medical condition which required treatment by a health care professional, however, a requirement for medical treatment does not automatically equate to an emergency.  In this case, the Board does not find that the emergency room records show an emergency situation of such a nature that delay would have been hazardous to life or health.  There is no indication that the Veteran was unconsciousness, that he was transported by ambulance to the hospital, or that he was in any imminent danger such that treatment at that private ER was essential at that time.  The fact that the Veteran needed medical treatment for this condition does not automatically create an emergency situation.  The fact that the symptoms had started the previous day, but the Veteran did not seek treatment until the next day, also preponds against a finding that the Veteran at the time felt this was an emergency situation.

In his substantive appeal, the Veteran has argued that he did not realize this condition required further medical treatment until Friday after his local VA treatment clinic was closed, and he did not feel he could wait to be seen until the following Monday.  The Board has determined that the closest VA ER facility to him would be at the Tampa, Florida VA about two hours away, which would be his option for weekend urgent treatment.  However, the evidence in indisputable in this case that the Veteran was seen on a Thursday, at approximately 9:30 in the evening.  The Veteran's emergency room records, as well as his claim, clearly indicate treatment on September 10, 2009, which was, indisputably, a Thursday.  As acknowledged by his representative, the Veteran's stated preferred local clinic, the Daytona Beach VA outpatient treatment clinic, indicates on its website that it is open from 8am to 4:30pm, Monday through Friday.  Thus, the Veteran could have been seen instead at this facility less than 12 hours after his treatment at a private facility.  The Board finds therefore that a VA facility was reasonably available.

Accordingly, the Board finds that the Veteran was not seen for an emergency condition, and that VA medical facilities were reasonably available to treat the Veteran for this nonemergency condition the following day.  Therefore, the Board finds that payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Florida Hospital Fish Memorial on September 10, 2009, is not warranted. 38 U.S.C.A. §§ 1725 , 5107 (West 2002 & Supp. 2012).


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Florida Hospital Fish Memorial on September 10, 2009 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


